ARNOLD, Circuit Judge,
concurring in part and dissenting in part.
I agree with the Court that fees should be awarded in the amount of $36,458.00, and that no contingency enhancement should be allowed.
I believe, however, that a somewhat different allocation of the liability for fees among the parties should be adopted. A good deal of the fee request, something in the neighborhood of $17,000.00, is attributable to time expended in connection with the intervenors’ successful appeal from the district court’s order denying their motion for leave to intervene. Only the Little Rock School District (LRSD) opposed the intervention in this Court. I believe, therefore, that this portion of the fees and costs should be charged exclusively to LRSD. It does not seem fair for the state, the Pulaski County Special School District (PCSSD), and the North Little Rock School District (NLRSD) to pay for the time spent on this portion of the case.
With respect to the time spent on the appeal on the merits, I would make no award against LRSD, because it, like the intervenors, is a prevailing party on the merits. Although it did not obtain the relief originally prayed for, LRSD did secure a substantial measure of interdistrict relief. I do not understand why one prevailing party should pay a portion of the fees and costs incurred by another prevailing party. I would allocate the award for this portion of the case among the other three parties as follows:
PCSSD 60 percent
State Board of Education 30 percent
NLRSD 10 percent
I take this position because PCSSD is, in my view, the most culpable of the defendants, and NLRSD is the least culpable, since no substantial interdistrict relief was granted against it. Accepting for present purposes the Court’s decision that the State Board of Education must shoulder a substantial part of the burden of interdistrict relief, I still believe that the State Board’s involvement was less serious than that of PCSSD, the primary actor.